DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims 16-29 are objected to because of the following informalities.  Appropriate correction is required.
In claim 16, line 6, it appears the word -- linearly -- should be inserted after the word “drivable” to provide better clarification and better antecedent basis for the later in the claims to follow.
In claim 20, line 3, it is unclear how can there be “a fourth spring unit” when there is no second and third spring units claimed beforehand.  Please clarify.
In claim 22, line 5, it is unclear how can there be “a fifth spring unit” when there is no second through third spring units claimed beforehand.  Please clarify.
In claim 23, line 5, it is unclear how can there be “a sixth spring unit” when there is no second through fifth spring units claimed beforehand.  Please clarify.
In claim 26, lines 2 and 3, it is unclear how can there be “a seventh spring unit” and “an eighth spring unit” when there is no second through sixth spring units claimed beforehand.  Please clarify.
In claim 27, line 2, it is unclear how can there be “a ninth spring unit” when there is no second through eighth spring units claimed beforehand.  Please clarify.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 16-19, 26 and 28-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application 2011/0023600 (Wrede et al.).
With regards to claim 16, Wrede et al. discloses a yaw rate sensor comprising, as illustrated in Figures 1-8, a micromechanical rotation rate sensor system 200; a first rotation rate sensor unit 30 drivable rotatorily about a first axis (e.g. z-axis) in an oscillating manner for detecting a first outside rotation rate Ωx about a second axis (e.g. x-axis) and a second outside rotation rate Ωy about a third axis (e.g. y-axis) such that the first axis, the second axis, and third axis being situated perpendicularly to one another; a second rotation rate sensor unit 20 drivable along the second axis (e.g. x-axis) in a linearly oscillating manner by a drive unit 23 (e.g. drive electrodes) for detecting a third outside rotation rate Ωz about the first axis; the second rotation rate sensor unit 20 is connected to the first rotation rate sensor unit 30 via a first coupling unit 40 for driving the first rotation rate sensor unit by the drive unit.  (See, paragraphs [0024] to [0067]).
With regards to claim 17, Wrede et al. further discloses the rotatorily drivable first rotation rate sensor unit 30 includes a first rotor unit 30-1 (Figure 5) which is drivable about the first axis in an oscillating manner; a second rotor unit 30-2 (Figure 5) which is drivable about the first axis in an oscillating manner out of phase with the first rotor unit; the first rotor unit 30-1 being tiltable about the second axis (e.g. x-axis) by the first outside rotation rate Ωx and about the third axis (e.g. y-axis) by the second outside rotation rate Ωy; the second rotor unit 30-2 
With regards to claim 18, Wrede et al. further discloses the linearly drivable second rotation rate sensor unit 20 includes a frame unit 22,24 including a first frame 22 and a second frame 24 such that the second frame being at least partially surrounded by the first frame (as observed in Figure 5); the first frame 22 being drivable along the second axis (e.g. x-axis) in an oscillating manner; the second frame 24 being drivable along the second axis in an oscillating manner out of phase with the first frame such that the first frame and the second frame being deflectable about the first axis (e.g. z-axis) by the third outside rotation rate Ωz out of phase along the third axis (e.g. y-axis) in an oscillating manner; a third coupling unit 25 via which the first frame and the second frame are coupled in such a way that an in-phase deflection of the first frame and the second frame along the third axis is suppressed, and an out-of-phase deflection of the first frame and the second frame along the third axis is enabled; a third detection unit 26 configured to detect an out-of-phase deflection of the first frame and the second frame along the third axis.  (See, paragraphs [0026] to [0029]).

With regards to claim 26, Wrede et al. further discloses the second coupling unit includes a first rocker, which is connected to the first rotor unit and the second rotor unit via a seventh spring unit, and a second rocker, which is connected to the first and second rotor units via an eighth spring unit.  (See, Figures 2,5).
With regards to claim 28, Wrede et al. further discloses the first detection unit 38a,38b and the second detection unit 38a,38b each include a respective multitude of capacitive plate electrodes, which are situated beneath the first rotor unit and the second rotor unit.  (See, paragraphs [0032] to [0033]; Figure 2).
With regards to claim 29, Wrede et al. further discloses the third detection unit 26 includes a plurality of capacitive comb electrodes, which are situated within the first frame and the second frame.  (See, paragraphs [0027] to [0029]; Figure 1).
With regards to claim 30, the claim is directed to a method claim and is commensurate in scope with the above apparatus claim 16 and is rejected for the same reasons as set forth above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20-25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application 2011/0023600 (Wrede et al.) in view of U.S. Patent Application Publication 2011/0296913 (Ohms et al.).
With regards to claim 20, Wrede et al. further discloses a drive frame unit 23 for driving the first frame and the second frame.  
The only difference between the prior art and the claimed invention the drive frame is connected to the first frame and the second frame via a fourth spring unit.
Ohms et al. discloses a yaw rate sensor comprising, as illustrated in Figures 1-7, a micromechanical rotation rate sensor system comprising a linearly drivable rotation rate sensor unit 101 includes a first frame 131 and a second frame 113 (as observed in Figure 4); a drive frame unit 103 is connected to the first frame and the second frame via a spring unit 111a.  (See, paragraphs [0028] to [0049]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of employing the drive frame is connected to the first frame and the second frame via a fourth spring unit as suggested by Olms et al. to the system of Wrede et al. to have the ability for driving the frames and degeneration between spurious drive mode and use drive mode is eliminated such that the spurious mode becomes more rigid than the use mode.  (See, paragraphs [0031],[0042] of Ohms et al.).
With regards to claim 21, Wrede et al. further discloses the drive frame unit 23 is connected to the first rotor unit 30-1 and the second rotor unit 30-2 via the first coupling unit 40 for driving the first rotor unit and the second rotor unit about the first axis out of phase in an oscillating manner.
With regards to claims 22-23, Ohms et al. further discloses, as observed in Figure 4, the drive frame unit includes a first drive frame, a second drive frame, a third drive frame; however, Ohms et al. does not disclose such structural configurations as in these claims.  However, to 
With regards to claims 24-25, Wrede et al. does not specify such structural configurations for the first coupling unit including a webs and spring units as in these claims.  However, to have set such structural characteristics for the first coupling unit as in the claims are considered to have been a matter of optimization and choice possibilities that would have been obvious to an artisan of ordinary skill in the art before the effective filing date of the claimed invention without departing from the scope of the invention.  At the same time, Ohms et al. teaches the concept of employing webs and spring units (paragraphs [0019],[0031],[0039], [0040],[0041]).
   With regards to claim 27, Ohms et al. further discloses the concept of coupling unit includes a spring unit including a multitude of springs.  (See, paragraph [0047]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Degenfeld-Schonburg discloses a 1- or 2-axis linearly drivable rotation rate sensor including a frame unit having a first frame surrounding a second frame such that the second frame oscillate out of phase with the first frame.
Bode, Lassi, Neul disclose yaw rate sensor having in-phase deflection and out-of-phase deflection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen C Kwok whose telephone number is (571)272-2197.  The examiner

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571)272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/HELEN C KWOK/Primary Examiner, Art Unit 2861